Citation Nr: 1134520	
Decision Date: 09/15/11    Archive Date: 09/23/11

DOCKET NO.  08-28 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for status post total left hip replacement with chronic left iliopsoas tendonitis, residuals of fracture, and left leg length discrepancy (left hip disability), rated as 50 percent disabling prior to January 20, 2009 and as 70 percent disabling thereafter.  

2.  Entitlement to an increased initial rating for degenerative disc disease of the lumbar spine, rated as 10 percent disabling prior to January 1, 2010 and as 20 percent disabling thereafter.  

3.  Entitlement to an increased initial rating for gastroesophageal reflux disease (GERD), secondary to chronic non-steroidal anti-inflammatory drug usage for the Veteran's service-connected disabilities, rated as noncompensably disabling prior to August 6, 2008 and as 30 percent disabling thereafter.  

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).



REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

Evan M. Deichert, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1966 to December 1969.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision from the St. Louis, Missouri Department of Veterans Affairs (VA) Regional Office (RO) and a December 2008 rating decision by the St. Petersburg, Florida RO.  As the Veteran currently resides in Florida, the St. Petersburg RO has properly assumed jurisdiction over the claim.  


FINDINGS OF FACT

1.  Over the course of the entire appeals period, the Veteran's left hip disability has resulted in markedly severe residual pain.  

2.  Prior to January 1, 2010, the Veteran's degenerative disc disease of the lumbar spine did not result in forward flexion of the thoracolumbar spine of 60 degrees or less, a combined range of motion of less than 120 degrees, or muscle spasm or guarding resulting in an abnormal gait or abnormal spinal contour.  

3.  Since January 1, 2010, the Veteran's back disability has not resulted in forward flexion of 30 degrees or less or in favorable ankylosis of the entire thoracolumbar spine.  

4.  Over the course of the entire appeals period, the Veteran's GERD resulted in dysphagia, pyrosis, and regurgitation, but it did not result in vomiting, material weight loss, hematemesis, melena, or severe impairment of health.  

5.  The evidence does not show that the Veteran is unemployable due to his service-connected disabilities.


CONCLUSIONS OF LAW

1.  The criteria for a 70 percent rating (but no higher) over the course of the entire appeals period for the Veteran's left hip disability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.24, 4.71a, Diagnostic Code (DC) 5054 (2010).

2.  The criteria for a rating in excess of 10 percent for the Veteran's back disability prior to January 1, 2010 have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.40-4.46, 4.71a, DCs 5235-5243 (2010).

3.  The criteria for a rating in excess of 20 percent for the Veteran's back disability since January 1, 2010 have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 4.1-4.14, 4.40-4.46, 4.71a, DCs 5235-5243.  

4.  The criteria for a 30 percent rating (but no higher) over the course of the entire appeals period for the Veteran's GERD have been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1-4.24, 4.114, Diagnostic Code (DC) 7399-7346 (2010).

5.  The criteria for a TDIU have not been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19, 4.25 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Rating Claims

Disability ratings are determined by applying a schedule of ratings based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history, and the limitation of activity imposed by the disabling condition should be emphasized. 38 C.F.R. § 4.1.  Further, examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned. 38 C.F.R. § 4.7.

A review of the history of the Veteran's claims is instructive.  The Veteran served in the Republic of Vietnam.  In April 1969, a vehicle he was in struck a land mine; he injured his hip in this incident.  Following his active service, service connection was granted for his hip injury in 1970.  The Veteran later had his left hip replaced in December 2003.  A period of convalescence was granted, after which time a 30 percent rating was assigned.  His rating was increased to 50 percent in an October 2005 rating decision.  

The Veteran filed the first of the claims at issue here in March 2007; in that filing, he stated that his left hip had deteriorated and that he was no longer able to perform the necessary functions of his job.  The RO interpreted his statements as seeking both an increased rating and a TDIU.  After undergoing a VA examination in June 2007, the St. Louis RO issued a rating decision in October 2007 that left the Veteran's 50 percent rating unchanged and denied his TDIU claim.  The Veteran filed a Notice of Disagreement with this decision in December 2007.  The RO issued a Statement of the Case in July 2008, and the Veteran filed a timely Substantive Appeal.  He subsequently underwent another VA examination in January 2009; a subsequent August 2009 rating decision increased the Veteran's rating to 70 percent effective January 20, 2009 - the date of his examination. 

The Veteran filed claims for service connection for gastrointestinal reflux disease (GERD) and a back condition in November 2007.  The Veteran underwent a VA examination for these issues in October 2008, and the RO issued a rating decision granting service connection for each issue in December 2008; his back disability was rated as 10 percent disabling, and his GERD was rated as noncompensably disabling until August 6, 2008, and as 30 percent disabling thereafter.  The Veteran filed a Notice of Disagreement with respect to the ratings assigned in January 2009.  In August 2009, the RO issued a rating decision that established a 100 percent rating under 38 C.F.R. § 4.30 for the Veteran's recent back surgery, and reinstated his 10 percent rating effective May 1, 2009.  The RO concurrently issued a Statement of the Case, and the Veteran filed a timely Substantive Appeal.  The Veteran underwent another back surgery in October 2009.  In an April 2010 rating decision, the RO established a second convalescent period ending on January 2010 with his rating returning to 10 percent thereafter.  After the Veteran underwent a VA examination in November 2010, the RO increased the Veteran's rating to 20 percent effective January 1, 2010.  

While the Veteran's entire history is reviewed when assigning a disability evaluation, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  That being said, the Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, as each of the Veteran's ratings has already been staged, the Board must review the propriety of both the dates and disability ratings assigned.  

The Board also notes that the Veteran is an orthopedic physician's assistant; as such, he is competent to offer medical statements regarding his current disabilities.  

When all the evidence is assembled, the determination must be made as to whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Veteran seeks an increased rating for three of his service-connected conditions; each is evaluated separately below.  

Left Hip Disability

The Veteran's hip disability has been rated under 38 C.F.R. § 4.71a, Diagnostic Code 5054, covering hip replacements. Under that code, a 50 percent rating is assigned for moderately severe residuals of weakness, pain or limitation of motion.  A 70 percent rating is assigned with markedly severe residual weakness, pain or limitation of motion following implantation of prosthesis.  A 90 percent rating is assigned with painful motion or weakness such as to require the use of crutches.  

The Board notes that the terms "markedly severe" and "moderately severe" in the criteria for the 50 percent and 70 percent ratings under Diagnostic Code 5054 are not defined in the rating schedule.  Therefore, rather than applying a mechanical formula, VA must evaluate all the evidence to the end that decisions are equitable and just as contemplated by law.  38 C.F.R. § 4.6.

Range of motion for the hip joint is measured by flexion and abduction.  A full range of flexion is 0 to 125 degrees and a full range of abduction is from 0 to 45 degrees.  See 38 C.F.R. § 4.71, Plate II.

VA must also analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Although § 4.40 does not require a separate rating for pain, it does provide guidance for determining ratings under other diagnostic codes assessing musculoskeletal function.  The Board has a special obligation to provide a statement of reasons or bases pertaining to § 4.40 in rating cases involving pain.  Spurgeon v. Brown, 10 Vet. App. 194 (1997).

The Veteran seeks an increased rating for his left hip disability; his disability was rated at 50 percent prior to January 20, 2009, and as 70 percent disabling thereafter.  For the reasons that follow, the Board finds that the Veteran meets the criteria for a 70 percent rating over the entire appeals period.  

The Veteran has undergone two VA examinations.  At the first in June 2007, the Veteran stated that he has pain when he gets up from a seated position and must use a cane when walking for any extended period of time.  He reported that his pain woke him up at night.  The pain also prevented him from assisting in surgery, and he had to take a less lucrative position as a result.  Range of motion testing revealed that the Veteran had 90 degrees of flexion and 40 degrees of abduction.  He had a normal symmetrical gait, but straight leg raising resulted in pain.  

The Veteran underwent a second VA examination in January 2009.  The Veteran stated that he suffered from pain, stiffness, weakness, inflammation, and decreased speed of joint motion in his left hips.  He stated that he was unable to stand for more than a few minutes.  He also could not walk farther than 100 yards and that he had to occasionally use a cane to ambulate.  Upon examination, the Veteran's gait was described as antalgic.  He had severe pain on attempted extension of his left hip, as well as severe pain on rotation.  Straight leg raising was limited to 60 degrees and resulted in hip pain at 30.  Range of motion testing revealed that he had flexion of 65 degrees, extension of 0 degrees, and abduction of 30 degrees.  The Veteran could not cross his left leg over his right.  Repetitive motion resulted in additional limitation of motion, limiting flexion to 55 degrees and abduction to 25 degrees.  There was also objective evidence of pain following repetitive motion.  The Veteran had marked weakness of the left quadriceps muscle.  The Veteran reiterated that though he was still employed, he was unable to work in an operating room as he had previously.   Further, his driving was limited to 1.5 hours; his walking, standing, and lifting abilities were also decreased.  

Other medical evidence shows the Veteran to be suffering from similar symptoms.  A March 2007 letter from the Veteran's employer (who is a doctor) stated that the Veteran could not stand for long periods of time because of pain and stiffness in his left hip.  A June 2007 letter from Louis A. DiGiovanni, MD, at Hudson Valley Orthopedic Associates stated that the Veteran suffered from a constant aching discomfort in his left groin area that is exacerbated by active hip flexion.  This letter described the pain as a result of his hip surgery.  

The Veteran's own statements also show that he suffered from pain, weakness, and loss of motion in his left hip.  In his December 2007 Notice of Disagreement, the Veteran stated that his active range of motion is productive of less range of motion and more pain than passive motion as tested in the VA examination.  In a July 2008 e-mail to his representative, the Veteran stated that though he has no difficulties with his activities of daily living, his disability has nonetheless hindered his recreational activities.  He further stated that he has to lift his leg in order to get in and out of a car.  In October 2008, the Veteran stated that his condition had gotten progressively worse, resulting in increased pain and weakness.  He noted that he was no longer able to stand for more than 10 minutes, and that he was forced to retire early from his job.  (By this he appears to have meant he retired from assisting in surgeries.  He is currently is employed as a medical assistant.) 

As noted above, a 70 percent rating post-hip replacement is assigned with markedly severe residual weakness, pain or limitation of motion following implantation of prosthesis.  38 C.F.R. § 4.71a, DC 5054.  Here, the Board finds that the evidence supports a finding that the Veteran suffered from markedly severe residual weakness and pain throughout the entire appeals period.  Again, the March 2007 letter from the Veteran's employer stated that the Veteran could not stand for long periods of time, a fact reiterated in the two VA examinations.  The Veteran's complaints of pain in his left hip are also well documented.  Considering the fact that the Veteran could stand for mere minutes before having to sit and that the Veteran had to use his arms to lift his left leg into a car, the Board finds that the evidence supports a finding that he suffered from severe residual pain and weakness as a result of his left hip replacement.  

The Veteran does not, however, meet the criteria for a 90 percent rating.  Again, under Diagnostic Code 5054, a 90 percent rating is assigned with painful motion or weakness such as to require the use of crutches.  Here, though the Veteran stated that he uses a cane to ambulate over longer distances, neither he nor his medical providers have ever stated that he is forced to use crutches.  

In a September 2009 brief, the Veteran's representative argued that as the Veteran used a cane to ambulate and because he braced himself on stationary objects when walking, he should be considered as using "crutches" as is required for the 90 percent rating.  

The difference, however, between a cane and crutches is more than mere semantics, as the definition of each describes their differing purposes.  A crutch is defined as "a device of wood or metal, ordinarily long enough to reach from the armpit to the ground . . . used for supporting the weight of the body."  Dorland's Illustrated Medical Dictionary 445 (31st ed. 2007).  A cane, on the other hand, is defined as "a wooden stick or metal rod used for support in walking."  Id. at 285.  Thus, as used in the regulation, crutches anticipates more than mere stabilization.  Absent any evidence that the Veteran uses or has been ordered to use crutches to ambulate, the Board shall not find that using a cane or bracing oneself on objects is the equivalent of using crutches as contemplated by the applicable regulation.  

Further, the Board has considered whether a separate compensable evaluation is warranted under other Diagnostic Codes pertaining to the hip.  The Board notes that pyramiding, that is the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a veteran's service-connected disability. 38 C.F.R. § 4.14 .  However, it is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; the critical element in permitting the assignment of several evaluations under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).  Because the Veteran's assigned rating under Diagnostic Code 5054 takes into consideration symptoms of weakness, pain and limitation of motion, the Veteran may not be assigned separate ratings based on limitation of motion under Diagnostic Codes 5250-5253, or under Diagnostic Code 5255.  See 38 C.F.R. § 4.71a, Diagnostic Code 5250-5253, and 5255.

The Board finds, further, that a higher rating would not be warranted by alternately rating the Veteran based on limitation of motion under Diagnostic Codes 5251, 5252, and 5253.  See 38 C.F.R. § 4.71a, Diagnostic Code 5251, 5252, and 5253 (2010).  In that regard, even if the Veteran could be assigned a maximum 10 percent rating under Diagnostic Code 5251 for limitation of extension, a maximum 40 percent evaluation under 5252 for limitation of flexion, and a maximum 20 percent evaluation under Diagnostic Code 5253 based on limitation of abduction; his combined rating would not exceed his currently assigned 70 percent rating under Diagnostic Code 5054.  See C.F.R. § 4.25. 

Also, the Veteran is not shown to have ankylosis or flail joint of the hip to warrant an evaluation under Diagnostic Codes 5250 or 5254.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5250 and 5254 (2010).

As the Veteran is receiving the highest possible rating based on limitation of motion, consideration of the DeLuca provisions are not warranted.  

The Veteran's disability is also not so severe as to warrant an extraschedular rating.  An extraschedular rating may be applied in exceptional cases involving marked interference with employment or frequent hospitalizations.  38 C.F.R. § 3.321 (2010).  As outlined by the Court of Appeals for Veterans Claims, the Board uses a three-step inquiry to determine whether an extraschedular rating is warranted; "initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability."  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

In this case, the applicable rating criteria are adequate to evaluate the Veteran's disability.  The medical and lay evidence show that the Veteran suffers from pain, weakness, and a loss of range of motion as a result of his hip replacement.  These symptoms are all contemplated under the applicable rating criteria.  As the Veteran's symptoms are already provided for in the applicable rating criteria, the first threshold of the Thun framework is not met, ending the Board's inquiry.  

In summary, the Board finds that over the course of the entire appeals period, the Veteran's left hip disability has resulted in markedly severe residual pain but not in painful motion or weakness such as to require the use of crutches.  The Board thus concludes that the criteria for a 70 percent rating over the course of the entire appeals period for the Veteran's left hip disability have been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1-4.24, 4.71a, DC 5054.

Back disability

Disabilities of the spine are evaluated under the General Rating Formula for Disease and Injuries of the Spine and the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  38 C.F.R. § 4.71a, DC 5243.  In this case, as the Veteran's medical records indicate that he suffers from degenerative disc disease, the Board shall consider ratings under each formula.

The General Rating Formula for Disease and Injuries of the Spine provides a 10 percent rating where forward flexion of the thoracolumbar spine is greater than 60 degrees but not greater than 85 degrees; or the combined range of motion of the thoracolumbar spine is greater than 120 degrees but not greater than 235 degrees; or with muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour.  Id.

A 20 percent evaluation is warranted if forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees; or the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or with muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.

Forward flexion of the thoracolumbar spine to 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine warrants a 40 percent rating.  Id.  A rating in excess of 40 percent for a lumbar spine disability requires unfavorable ankylosis of the entire thoracolumbar spine.  Id.

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees and left and right lateral rotation are 0 to 30 degrees.  The normal combined rating of motion of the thoracolumbar spine is 240 degrees. 38 C.F.R. § 4.71a, DC 5237 Note (2).  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Id.

Intervertebral disc syndrome may also be evaluated based on incapacitating episodes.  An incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a Diagnostic Code 5243, Note 1.  Pursuant to that formula, a 10 percent rating is assigned for incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months.  Incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months are assigned a 20 percent rating.  Incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months are assigned a 40 percent rating, and incapacitating episodes having a total duration of at least 6 weeks during the past 12 months are assigned a 60 percent rating.

VA must also analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Although § 4.40 does not require a separate rating for pain, it does provide guidance for determining ratings under other diagnostic codes assessing musculoskeletal function.  The Board has a special obligation to provide a statement of reasons or bases pertaining to § 4.40 in rating cases involving pain.  Spurgeon v. Brown, 10 Vet. App. 194 (1997).

Again, the Veteran's back disability was rated as 10 percent disabling (not including periods of convalescence) prior to January 1, 2010, and as 20 percent disabling thereafter.  For the reasons that follow, the Board finds these ratings to be appropriate.

First, for the period prior to January 1, 2010, the Veteran underwent a VA examination in October 2008.  He stated that he had suffered from lower back pain since 1998.  He stated that his back pain and hip pain prevent him from walking longer than 1.5 blocks at a time or for standing for longer than 15 minutes.  

Upon examination, the examiner noted that the Veteran had no history of urinary symptoms related to his back disability, no incontinence, and no neurological symptoms.  The Veteran did, however, have a history of fatigue, decreased motion, stiffness, spasms, and pain.  Though the Veteran stated that he had to lie down at least once daily to alleviate his back pain, he did not suffer from incapacitating episodes.  Further examination revealed that the Veteran had muscle spasms on the right side of his spine as well as painful motion on each side.  The spasms were not severe enough to result in an abnormal gait.  The Veteran's posture was described as stooped, his head position normal, and his gait described as antalgic (though this gait was not determined to be a result of his muscle spasms or back disability).  The Veteran did not suffer from any form of abnormal spinal curvature.  His muscle tone was normal with no muscle atrophy.  The Veteran had no abnormal sensation on either his upper or lower extremities.  His spine was not ankylosed.  

Range of motion testing revealed that the Veteran had active forward flexion of 90 degrees with pain beginning at 90 degrees.  He had lumbar extension of 5 degrees with pain beginning there.  He had right and left lateral extension of 30 degrees each way with pain beginning at 30 degrees, and he had left and right lateral rotation of 30 degrees each way without painful motion.  He thus had a combined range of motion of 215 degrees.  The Veteran had no additional range of motion loss due to fatigue, lack of endurance, or lack of coordination.  The Veteran did have muscle spasms in his right paraspinal muscles during testing, but no guarding.  X-rays revealed that the Veteran had lumbar degenerative disease and bilateral lumbar facet joint degenerative changes at the at the lumbosacral junction.  

There is no other medical or lay evidence in the claims file that is relevant here.  Though the Veteran has been diligent in sending in his treatment records from various providers, as these records do not offer detailed information regarding his range of motion, they are of less value in rating the Veteran than the October 2008 VA examination.  To the extent that the Veteran complained of pain and weakness in his back, the Board acknowledges these complaints and notes that they are similar to his complaints from his VA examination.  

Based on this examination, a 20 percent disability rating is not warranted.  Under the General Rating Formula, a 20 percent evaluation is warranted if forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees; or the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or with muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a, DC 5243.  Here, however, the Veteran had forward flexion of 90 degrees and a combined range of motion of 215 degrees.  These levels exceed those required for a 20 percent rating.  Further, though the Veteran suffered from muscle spasm, his spasms were not severe enough to result in an abnormal gait or abnormal spinal contour.  

As the Veteran was not shown to have incapacitating episodes necessitating bed rest, his claim need not be evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.

With respect to the period following January 1, 2010, the Veteran's back disability does not warrant a rating in excess of 20 percent.  

Following the Veteran's second back surgery in October 2009, the Veteran underwent another VA examination in November 2010.  The Veteran reported a 50 to 60 percent improvement in his pain as a result of his October 2009 back surgery.  The Veteran again reported no history of urinary symptoms related to his back disability, no incontinence, and no neurological symptoms.  The Veteran did report stiffness and weakness as a result of his back disability.  He also reported significant difficulty in getting up from a sitting position.  He used a cane to ambulate, and was able to walk a quarter mile.

Upon examination, the Veteran's posture and head position were normal, as was his gait.  He had no abnormal spinal curvature.  He had no spasms, atrophy, or weakness, but did suffer from guarding on his right side, as well as pain with motion and tenderness on each side.  This did not result in an abnormal gait or spinal contour.  Sensory examinations were normal.  

Range of motion testing revealed that the Veteran had forward flexion of 60 degrees, extension of 5 degrees, left lateral flexion of 12 degrees, right lateral flexion of 10 degrees, left lateral rotation of 20 degrees, and right lateral rotation of 20 degrees.  His combined range of motion was thus 127 degrees.  After repetitive motion, his flexion was limited to 50 degrees, reducing his range of motion to 117 degrees.   

The Veteran was diagnosed as suffering from degenerative disc disease of the lumbar spine.  This resulted in difficulty in moving without a cane.  The Veteran, though able to perform his basic needs of living, had to forego vacuuming, fishing, and cleaning his car as a result of his back pain.  

Once again, though there is other medical evidence in the Veteran's claims file, it is less probative than the results of the VA examination, as it does not contain information regarding the Veteran's range of motion.  

Based on the results of that November 2010 VA examination, the Board finds the 20 percent rating assigned to be appropriate.  Again, such a rating is assigned if forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees; or the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or with muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a, DC 5243.  

Here, after repetitive motion, the Veteran's combined range of motion in his thoracolumbar spine is limited to 117 degrees.  This is consistent with the criteria for a 20 percent rating.  

An increased 40 percent rating, however, is not warranted.  Under the General Rating Formula, a 40 percent rating is assigned when forward flexion of the thoracolumbar spine is limited to 30 degrees or less or there is favorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a, DC 5243.  Here, even after repetitive motion, the Veteran had 50 degrees of forward flexion in his thoracolumbar spine.  The Veteran's spine has also never been described as being ankylosed.  A 40 percent rating under this Formula is thus not warranted.

The Veteran also does not qualify for a 40 percent rating under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes because, as above, he does not suffer from such episodes.  

An extraschedular rating is similarly not warranted for either period of time.  Here, the rating criteria for spinal disabilities include the particular symptoms of the Veteran's disability, notably his decreased range of motion.  As the Veteran's symptoms are already provided for, the first criteria of Thun is not met, and an extraschedular rating is not appropriate.  

In summary, the Board finds that prior to January 1, 2010, the Veteran's degenerative disc disease of the lumbar spine did not result in forward flexion of the thoracolumbar spine of less than 60 degrees, a combined range of motion of less than 120 degrees, or muscle spasm or guarding resulting in an abnormal gait or abnormal spinal contour.  Thus, the criteria for a 20 percent rating for the Veteran's back disability prior to January 1, 2010 have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 4.1-4.14, 4.40-4.46, 4.71a, DCs 5235-5243.  The Board further finds that since January 1, 2010, the Veteran's back disability has not resulted in forward flexion of 30 degrees or less or in favorable ankylosis of the entire thoracolumbar spine.  Accordingly, the criteria for a 40 percent rating for the Veteran's back disability since January 1, 2010 have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 4.1-4.14, 4.40-4.46, 4.71a, DCs 5235-5243.  

Gastroesophageal Reflux Disease

The Veteran's Gastroesophageal Reflux Disease (GERD) has been rated under Diagnostic Code 7399-7346.  When a particular disability is not listed among the diagnostic codes, a code ending in "99" is used; the first two numbers are selected from the portion of the schedule most approximating a veteran's symptoms.  38 C.F.R. § 4.27.  As the Veteran's GERD is not assigned a specific number, code 7399 is applied to allow for rating the disability with other disorders of the digestive system.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the specific basis for the evaluation assigned. 38 C.F.R. § 4.27.  In this case, Diagnostic Code 7399 refers to digestive disorders in general, while the more specific Diagnostic Code 7346 refers to hiatal hernias.

Pursuant to 38 C.F.R. § 4.114, Diagnostic Code 7346, a 10 percent evaluation is warranted when there is evidence of persistently recurrent epigastric distress manifested by two or more of the following symptoms (adding the qualifier that they be symptoms of "less severity"): dysphagia (difficulty swallowing), pyrosis (heartburn), and regurgitation, accompanied by substernal arm or shoulder pain which is productive of considerable impairment of health.  A 30 percent evaluation is assigned based on evidence of all of these symptoms.  A 60 percent evaluation is warranted for symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health. 

As noted above, the Veteran's GERD has been rated as noncompensably disabling prior to August 6, 2008, and as 30 percent disabling thereafter.  For the reasons that follow, the Board concludes that the Veteran's disability warrants the 30 percent rating over the entire appeals period.  

The Veteran has undergone two VA examinations.  In his October 2008 VA examination, the Veteran stated that he developed GERD in the late 1990s when he began taking non-steroidal anti-inflammatory drugs (NSAIDs) for his hip pain.  Though he tried numerous medications to treat his condition, he stated only Prevacid was successful.  The examination revealed that the Veteran had no history of hospitalizations or trauma.  He had no history of esophageal neoplasm or dysphagia.  The Veteran did have a history of esophageal distress accompanied by pain daily.  He suffered from heartburn several times each day, and had a history of regurgitation.  There was no history of hematemesis, melena, or esophageal dilation.  The examiner diagnosed the Veteran as suffering from GERD, medication dependent, secondary to chronic NSAID usage for his hip and back conditions.  

The Veteran underwent a second VA examination in November 2010.  In that examination, he reported that his stomach condition had improved with Prevacid.  The Veteran reported no history of hospitalization, surgery, or trauma with relation to his esophagus. He had no nausea or vomiting.  He had no dysphagia, esophageal distress, heartburn, regurgitation, hematemesis, melena, or esophageal dilation.

The other medical evidence of record also establishes that the Veteran suffered from GERD and its side effects.  An August 2006 operative report from Kevin Dodd, MD, stated that the Veteran suffered from dysphagia, and that an upper endoscopy revealed a hiatal hernia.  A second letter from Dr. Dodd in August 2006 reflects that the Veteran had chronic constipation, thinner stools, and rectal bleeding.  A January 2008 endoscopy performed at Benedictine Hospital revealed that the Veteran had a hiatal hernia and irregular squamocoumnar junction.  He was described as suffering from abdominal discomfort and heartburn.  A February 2008 letter from Dr. Dodd stated that he performed an upper endoscopy and pH study for the Veteran's acid reflux symptoms.  Dr. Dodd noted that these studies confirmed that the Veteran suffered from significant episodes of acid reflux.  Dr. Dodd further noted that Prevacid had completely abated all of the Veteran's symptoms.  A May 2008 letter from Dr. Dodd again noted that the Veteran suffered from "significant episodes of acid reflux."  

The Veteran himself complained of his GERD and sought Prevacid from VA to treat it; VA progress notes from 2008 reflect that the Veteran attempted to get prescribed this medication for his "severe GERD."  These records reflect that, because of his GERD, the Veteran was intolerant to other NSAIDs, and sought prescriptions for both Celebrex and Prevacid.  In a December 2008 e-mail to his representative, the Veteran stated that because VA had not approved his use of Prevacid, his GERD symptoms were worsening and prevented him from taking some medications for his other disabilities.  

Based on this evidence, the Board finds that the Veteran is entitled to the 30 percent rating over the course of the appeals period.  Again, prior to August 6, 2008, the Veteran's GERD was rated as noncompensably disabling.  Pursuant to the rating criteria, a 30 percent rating is assigned based on evidence that a claimant suffers from persistently recurring epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal arm or shoulder pain which is productive of considerable impairment of health.  Evidence from this period from Dr. Dodd described the Veteran as suffering from "significant GERD" and specifically mentioned his having abdominal discomfort, heartburn, dysphagia, and other symptoms.  Though Dr. Dodd did not state that the Veteran had substernal arm or shoulder pain, the Board shall resolve reasonable doubt in his favor and conclude that Dr. Dodd indicated that the Veteran suffered from equivalent symptoms.  

That being said, at no time has the Veteran's GERD been severe enough to warrant an increased, 60 percent evaluation.  Such a rating is warranted for symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  The Board notes that the Veteran has never been found to suffer from vomiting, weight loss, hematemesis, or melena.  Further, as the Veteran's symptoms are controlled with medication, there is no indication that his GERD results in severe impairment of his health.  Accordingly, a 60 percent rating is not applicable here.

Further, the Board finds that an extraschedular rating is not warranted.  The applicable rating criteria for GERD includes the symptoms from which the Veteran suffers, including dysphagia and pyrosis.  As such, the first criteria of the Thun framework is not met, and an extraschedular rating is not warranted.  

In summary the Board finds that over the course of the entire appeals period, the Veteran's GERD resulted in symptoms contemplated by a 30 percent evaluation, but it did not result in vomiting, material weight loss, hematemesis, melena, or severe impairment of health.  Thus, the Board concludes that the criteria for a 30 percent rating over the course of the entire appeals period for the Veteran's GERD have been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1-4.24, 4.114, DC 7399-7346.

II.  Total Disability Rating Based on Individual Unemployability 

A TDIU is governed by 38 C.F.R. § 4.16, providing that such a rating may be assigned where the schedular rating is less than total, and when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16.

It is further provided that the existence or degree of nonservice-connected or previous unemployability status will be disregarded where the percentages referred to in this paragraph for the service-connected disability or disabilities are met and in the judgment of the rating agency, such service-connected disabilities render the Veteran unemployable.  Marginal employment - defined as when a Veteran's earned annual income does not exceed the poverty threshold for one person - shall not be considered substantially gainful employment.  38 C.F.R. § 4.16.

The Veteran in this case certainly meets the schedular criteria for a TDIU.  As a result of the Board's action here, the Veteran's left hip disability will be rated as 70 percent disabling over the course of the entire appeals period for his TDIU claim.  This disability rating alone meets the schedular criteria; considered with his other service-connected disabilities, there is no argument that such criteria have been met.  

The Veteran's claim fails, however, as he is currently employed.  As noted above, the Veteran works as an orthopedic physician's assistant.  Though he has had to take on reduced duties as a result of his service-connected disabilities, his recent November 2010 VA examination noted that he remains working.  

Indeed, stating that "the Veteran's claim fails" may be a misnomer, as the Veteran never explicitly claimed to be unemployable.  In his March 2007 claim, the Veteran stated that as a result of his increasing hip pain, he was no longer able to perform the necessary functions of his job.  It is clear, however, that the Veteran meant that he could no longer serve as a physician's assistant during surgical operations, a job that required him to stand for periods longer than he was able to.  He was nonetheless able to continue working as a physician's assistant, just in a differing capacity.  Perhaps of most importance, in a July 2008 e-mail to his representative, the Veteran stated that he did not know why the RO believed he was unemployable, writing "obviously I am not."  Instead, he wrote that he is "not able to perform the usual and customary duties" of his occupation.  

As the Veteran remains employed, though in a different capacity, it is obvious that the Veteran is not unemployable due to his service-connected disabilities.  Accordingly, the criteria for a TDIU have not been met. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19, 4.25.

III.  Duties to Notify and to Assist

Finally, the Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Here, with respect to his claims for an increased rating for his hip disability and for a TDIU, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in June 2007 - prior to the initial RO decision in this matter - that addressed the notice elements.  The letter informed the Veteran of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  The Veteran was also sent information regarding disability ratings and the rating criteria for his left hip disability in a June 2008 letter, and his claim was thereafter readjudicated.  

With respect to the Veteran's claims for increased initial ratings for his back condition and GERD, VA has met its duty to notify for these claims.  Service connection for these issues was granted in a December 2008 rating decision.  The Veteran is now appealing the downstream issue of the initial rating that was assigned.  Therefore, additional VCAA notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1131 (Fed. Cir. 2007), Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

Next, VA has a duty to assist the Veteran in the development of his claim.  This duty includes assisting him in the procurement of both service treatment records and other pertinent medical records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this case, the RO has obtained and associated with the claims file the Veteran's service treatment records, records of his post-service VA treatment, and records of his private medical treatment.  The Veteran was afforded a VA compensation and pension examination germane to each of his claims now on appeal.  

The Board notes that the evidence already of record is adequate to allow resolution of the appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board finds that all necessary development has been accomplished, and appellate review does not therefore result in prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  


ORDER

An increased 70 percent rating (but no higher) over the course of the entire appeals period for the Veteran's status post total left hip replacement is granted, subject to law and regulations governing the effective date of an award of monetary compensation.

An increased rating for the Veteran's degenerative disc disease of the lumbar spine prior to January 1, 2010 is denied.  

An increased rating for the Veteran's degenerative disc disease of the lumbar spine since January 1, 2010 is denied.  

An increased 30 percent rating (but no higher) over the course of the entire appeals period for the Veteran's gastroesophageal reflux disease is granted, subject to law and regulations governing the effective date of an award of monetary compensation.

A total disability rating based on individual unemployability due to service-connected disabilities is denied.  



______________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


